DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the limitation “…the second ionomer comprises the voltage reversal tolerance-increasing additive”.  This limitation is assumed to mean ‘the second ionomer layer’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the water electrolysis catalyst”.  This limitation renders the claim indefinite because it is unclear as to which of the “one or more water electrolysis catalysts” in claim 1 said limitation refers to.
Claim 7 recites the limitation “the electrical conductor”.  This limitation renders the claim indefinite because it is unclear as to which of the “one or more electrical conductors” in claim 1 said limitation refers to.
Claim 8 recites the limitation “the electrical conductor”.  This limitation renders the claim indefinite because it is unclear as to which of the “one or more electrical conductors” in claim 1 said limitation refers to.
Claim 9 recites the limitation “the electrical conductor”.  This limitation renders the claim indefinite because it is unclear as to which of the “one or more electrical conductors” in claim 1 said limitation refers to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the limitation “one of the first ionomer layer or the second ionomer comprises the voltage reversal tolerance-increasing additive”, which fails to further limit claim 15 reciting “each of the first ionomer layer and the second ionomer layer comprise…a voltage reversal tolerance-increasing additive.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 2013/0224522 A1).
Regarding claim 1, Maruyama discloses a polymer electrolyte membrane for a fuel cell (Title, Abstract), comprising:
a porous reinforced film (polymer electrolyte membrane [0070]-[0071]); and
ionomer layers provided on each of opposite surfaces of the porous reinforced film (polymer electrolyte membrane with catalyst layers disposed and joined to both sides [0047]),
wherein the ionomer layers comprises an ionomer and at least a portion of the ionomer layers comprising a voltage reversal tolerance-increasing additive that comprises 1) one or more water electrolysis catalysts and 2) one or more electrical conductors (catalyst composition includes catalyst particles carried on an electrically conductive material and an ion exchange resin [0046]; water electrolysis catalyst [0048]-[0052]; cathode side catalyst layer [0069]).
Regarding claim 5, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the voltage reversal tolerance-increasing additive is contained in the portion of the ionomer layers provided on either of the opposite surfaces of the porous reinforced film (anode side catalyst: water electrolysis catalyst [0048]-[0052]; cathode side catalyst [0069]).
Regarding claim 8, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the water electrolysis catalyst is a metal particle or metal oxide comprising one or more selected from the group consisting of ruthenium (Ru), indium (Ir), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), molybdenum (Mo), and yttrium (Y) ([0057]-[0061]).
Regarding claim 9, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the electrical conductor comprises one or more selected from the group consisting of carbon nanotubes, carbon nanofibers, carbon nanowires, and carbon black ([0062]).
Regarding claim 10, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the ionomer layers comprise: a first ionomer layer formed on a first surface of the porous reinforced film, and a second ionomer layer formed on a second surface of the porous reinforced film (polymer electrolyte membrane with catalyst layers disposed and joined to both sides [0047]).
Regarding claim 11, Maruyama discloses all of the claim limitations as set forth above.  Further regarding a limitation recited in claim 11 which is directed to specific properties of the ionomer layers in said claim, it is noted that once an ionomer layer is disclosed to comprise water electrolysis catalyst, electrical conductor and ionomer (see Maruyama: [0046]; [0048]-[0052]; [0069]), and therefore is substantially the same as the polymer electrolyte membrane of claim 11, it will, inherently, display recited properties (see MPEP 2112).
Regarding claim 12, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses a method of manufacturing a membrane-electrode assembly for a fuel cell ([0094]-[0095]), comprising: preparing a polymer electrolyte membrane of claim 1 (electrolyte membrane [0095]; see rejection of claim 1 above); and providing an anode and a cathode on respective surfaces of the polymer electrolyte membrane, wherein the anode is provided and bonded on the portion of the ionomer layers comprising the voltage reversal tolerance-increasing additive (MEA disposed between two water-repellent carbon papers as gas diffusion layers [0097]).
	Regarding claim 13, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the other portion of the ionomer layers not comprising the voltage reversal tolerance-increasing additive is in contact with a cathode, and the portion of the ionomer layers comprising the voltage reversal tolerance-increasing additive is in contact with an anode (catalyst composition includes catalyst particles carried on an electrically conductive material and an ion exchange resin [0046]; water electrolysis catalyst [0048]-[0052]; cathode side catalyst layer [0069]).
	Regarding claim 14, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses a fuel cell comprising a membrane-electrode assembly of claim 13 (fuel cell [0041]; see rejection of claim 13 above).

Regarding claim 15, Maruyama discloses a method of manufacturing a polymer electrolyte membrane for a fuel cell ([0094]-[0095]), comprising: forming a first ionomer layer on one surface of a porous reinforced film; forming a second ionomer layer on a remaining surface of the porous reinforced film; and performing drying (electrolyte membrane formed by hot pressing and decal method [0095]; polymer electrolyte membrane with catalyst layers disposed and joined to both sides [0047]), each of the first ionomer layer and the second ionomer layer comprise an ionomer and a voltage reversal tolerance-increasing additive comprising a water electrolysis catalyst and an electrical conductor (catalyst composition includes catalyst particles carried on an electrically conductive material and an ion exchange resin [0046]; water electrolysis catalyst [0048]-[0052]; cathode side catalyst layer [0069]).
Regarding claim 16, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses one of the first ionomer layer or the second ionomer comprises the voltage reversal tolerance-increasing additive (catalyst composition includes catalyst particles carried on an electrically conductive material and an ion exchange resin [0046]; water electrolysis catalyst [0048]-[0052]; cathode side catalyst layer [0069]). 
Regarding claim 19, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the voltage reversal tolerance-increasing additive is contained in all or part of the first ionomer layer and/or the second ionomer layer (catalyst composition includes catalyst particles carried on an electrically conductive material and an ion exchange resin [0046]; water electrolysis catalyst [0048]-[0052]; cathode side catalyst layer [0069]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4, 6-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2013/0224522 A1), as applied to claims 1, 5, 8-16, 19 above.
Regarding claim 3, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses the porous reinforced film has a thickness of about 1 µm to 20 µm (1~30 µm [0071]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 4, Maruyama discloses all of the claim limitations as set forth above.  Maruyama further discloses each of the ionomer layers has a thickness of about 3 µm to 50 µm (thickness of 1~30 µm [0068]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claims 6-7, 17-18, Maruyama discloses all of the claim limitations as set forth above.  Because Maruyama teaches an amount of catalyst in the range of 0.001~0.2 mg/cm2 for the anode and 0.05~0.6 mg/cm2 for the cathode, wherein the amount of catalyst is preferably small in view of cost and durability during startup/shutdown but if the amount of catalyst is too small, performance of electricity generation may be lowered ([0067]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the amount of the catalyst and carbon carrier in order to arrive at a desired balance between cost and performance (MPEP 2144.05).

Claim 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2013/0224522 A1), as applied to claims 1, 5, 8-16, 19 above, in view of Kwon (US 2008/0107803 A1).
Regarding claim 2, Maruyama discloses all of the claim limitations as set forth above.  However, Maruyama does not disclose the porous reinforced film has a porosity of about 50% to 95%.
	Because Kwon teaches a multilayer electrolyte reinforced composite membrane comprising a membrane having a porosity of about 60-90%, wherein if the porosity is less than 60%, impregnation of electrolyte becomes difficult and ion conductivity is decreased and if the porosity exceeds 90%, mechanical stability of the membrane is decreased ([0030]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the porosity in order to arrive at a desired balance between performance and mechanical strength (MPEP 2144.05).

Regarding claim 20, Maruyama discloses all of the claim limitations as set forth above.  However, Maruyama does not disclose the drying is performed at a temperature of about 40 °C to 200 °C.
	Kwon discloses a method of manufacturing a multilayer electrolyte reinforced composite membrane including a step of coating layers of a matrix layer and then drying at 100-150 degrees C to form the coated layer ([0009]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/5/2022